DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to U.S. Patent Application 17/521,913 filed on 11/9/2021 in which Claims 1 – 20 were presented for examination. This is a Continuation of U.S. Patent Application No. 16/292,920 which is now U.S. Patent 11,201,795.

Status of the Claims
	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting and Claims 1 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statement filed 01/14/2022 (3 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, NPL cite No. 41 and 45 are not legible.

The information disclosure statement filed 01/14/2022 (8 pages) has not been considered, because every citation in the IDS is repeated. Every citations has been cited in the IDS dated 01/14/2022 (3pages). It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  

Specification
The disclosure is objected to because of the following informalities: 
Page 1, lines 3 – 9, recites “This application is a continuation of and claims priority to U.S. Patent App. No. 16/450,582…”. 
This paragraph should be amended to indicate that U.S. Patent App. No. 16/450,582 is now U.S. Patent No. 11,201,795. 
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –20 of U.S. Patent No. 11,201,795. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 – 20, Claims 1 – 20 of U.S. Patent No. 11,201,795 recites a method, a computing system and one or more non-transitory computer readable media being capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the Claims at issue would have been an obvious variation of the invention defined in the U.S. Patent No. 11,201,795. It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method, computing system and one or more non-transitory computer readable media of the instant application by using the method, the computing system and the one or more non-transitory computer readable media as disclosed in U.S. Patent No. 11,201,795 because it was well-known and desired way to implement such steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2019/0332667) (hereinafter, Williams)(cited in IDS dated 01/14/2022, 3pages cite No. 26) in view of Gilboa (US 2004/0148586) (hereinafter, Gilboa) (cited in IDS dated 01/14/2022, 3pages cite No. 18).

	Regarding Claim 1, Williams teaches a method comprising: 
	generating via a processor a wire web component graph that includes a plurality of nodes (Williams in par 0020 and Fig. 2A, teaches an Artificial Intelligence (AI) graph data structure 200 containing a plurality of function nodes), a first subset of the nodes corresponding to a plurality of wire web components included in the GUI (Williams in spar 0018, teaches that the AI graph data structure cross-links various different APIs to support different dialog workflows to assist a user with a task. Williams in par 0020 and Fig. 2A, further teaches that each function node represents a function made available by an API of the plurality of different APIs. Graph data structure 200 defines twelve function nodes. Williams in par 0072 and Fig. 2A, further teaches that for example function node B212 may represent a function to display a map based in part on an API agnostic semantic entity 230Gassociated with map info, and accordingly “getDirections” may be executed to output a map info data value for transmitting to semantic entity 230G, so that semantic entity 230G may provide an API-agnostic semantic data value representing the map info to the function to display the map), a second subset of the nodes corresponding to a plurality of application procedure interfaces (APIs) from which to retrieve a plurality of data values included in the wire web components when the GUI is displayed (Williams in par 0020 and Fig. 2A, further teaches that graph data structure 200 includes function nodes representing functions from three different APIs, API A, API B and API C. Each function node represents a function made available by one of the plurality of APIs cross-linked in the AI graph data structure.  Williams in par 0021 and Fig. 2A, further teaches that AI graph data structure 200 defines a plurality of API-agnostic semantic entities 230 (e.g., API-agnostic semantic entities 230A-230J), which are depicted as rectangles. Each API-agnostic entity is associated with an API-agnostic data type delineating a class of data values that may be used to represent inputs and/or outputs of functions made available by the plurality of APIs); and 
	However, William does not specifically disclose receiving via a communication interface at a server a request to provide a graphical user interface (GUI) for presentation at a client machine; and	transmitting from the server to the client machine one or more GUI messages based at least in part on the wire web component graph, the one or more GUI messages including designated computer programming code configured to cause the client machine to retrieve one or more of the data values from one or more of the APIs and to display the GUI including the retrieved data values at the client machine.  
Gilboa teaches a modeling system for universal specification of user interfaces. The modeling system leads from a user-friendly visual representation of the user interface, through progressively detailed specifications of structural and behavioral aspects of the user interface parts (See Gilboa’s Abstract).
	receiving via a communication interface at a server a request to provide a graphical user interface (GUI) for presentation at a client machine (Gilboa in par 0160 – 0162, Fig. 7B and Fig. 8, further teaches that the process 700 begins when a designer logon to the portal server 510 from the portal client 504 to access the UI modeling system. The modeling system or GM Storyboard is thereby opened. A screen 802 appears when the designer logs on to the GM Storyboard, The screen 802 includes a workspace 804 and a task panel 808); and
	transmitting from the server to the client machine one or more GUI messages based at least in part on the wire web component graph, the one or more GUI messages including designated computer programming code configured to cause the client machine to retrieve one or more of the data values from one or more of the APIs and to display the GUI including the retrieved data values at the client machine (Gilboa in par 0173 and Fig. 11A, further teaches a screen 1102 whereon UI components are added to the iView. The screen 1102 includes a search form 1104, a BAPI_getlist 1106, a bank list 1108, BAPI_GETDETAIL 1110, a bank address form 1112 and a bank detail form 1114. The search form 1104m an interactor, is added to invoke the BAPI_GETLIST function. The results of the query will be displayed in the bank list grid interactor 1108. The results of BAPU_GETDETAIL 1110 will be displayed in the bank address ad bank detail forms 1112 and 1114. Each of the above are actors that are configured to perform or invoke particular tasks. As they are inserted into the workspace, their unique names are being added to the canonic representation in the form of GML code. Gilboa in par 0176, further teaches that data flow from a single data source object to multiple UI components may be defined, Each output port can connect to one or more UI components. The UI components include Form View, List View, Grid View, and HTML View).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract)

	Regarding Claim 2, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Williams further teaches:
	the method further comprising: 
	retrieving a first one of the plurality of data values at the server from a first one of the APIs, wherein the one or more GUI messages include the first data value (Williams in par 0021 and Fig. 2A, further teaches that AI graph data structure 200 defines a plurality of API-agnostic semantic entities 230 (e.g., API-agnostic semantic entities 230A-230J), which are depicted as rectangles. Each API-agnostic entity is associated with an API-agnostic data type delineating a class of data values that may be used to represent inputs and/or outputs of functions made available by the plurality of APIs).  

	Regarding Claim 3, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Gilboa further teaches:
	wherein a designated one of the wire web components is associated with first computer programming code configured to cause the client machine to: detect a change to the GUI after the GUI is displayed on a display device, the change affecting a designated one of the data values (Gilboa in par 0068, further teaches that if a single line connecting two interactors is drawn. This line signifies data binding between the interactors. Any changes effecting one of these interactors is immediately reflected in the other, without having to explicitly state all the possible different interactions. Accordingly, whenever a new record is selected in the patient lookup table view, it is immediately displayed in the patient details form view.; whenever a field is edited in the form view, the corresponding cell in the table view is refreshed with the new value, whenever a new query is made, resulting in a new dataset of patients, both views are updated accordingly); and 
	communicate with one or more of the APIs to update the designated data value (Gilboa in par 0068, further teaches that whenever a new record is selected in the patient lookup table view, it is immediately displayed in the patient details form view.; whenever a field is edited in the form view, the corresponding cell in the table view is refreshed with the new value, whenever a new query is made, resulting in a new dataset of patients, both views are updated accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract)
  
	Regarding Claim 4, Williams in view of Gilboa teaches the limitations contained in parent Claim 3. Gilboa further teaches:
	wherein the GUI is presented in a webpage (Williams in par 0107, teaches that in some examples, feedback used to adjust the previously learned path selection policy may include visual feedback from a user, e.g., after a user issues a query, the user may be visually presented with a graphical use interface (GUI) showing one or more decisions made due to the previously learned path selection policy. Gilboa in par 0160 – 0162, Fig. 7B and Fig. 8, further teaches that the process 700 begins when a designer logon to the portal server 510 from the portal client 504 to access the UI modeling system. The modeling system or GM Storyboard is thereby opened. A screen 802 appears when the designer logs on to the GM Storyboard, The screen 802 includes a workspace 804 and a task panel 808).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract)

	Regarding Claim 5, Williams in view of Gilboa teaches the limitations contained in parent Claim 4. Gilboa further teaches:
wherein the first computer programming code is configured to update the GUI on the display device based on the updated data value without refreshing the webpage (Gilboa in par 0068, further teaches that if a single line connecting two interactors is drawn. This line signifies data binding between the interactors. Any changes effecting one of these interactors is immediately reflected in the other, without having to explicitly state all the possible different interactions. Accordingly, whenever a new record is selected in the patient lookup table view, it is immediately displayed in the patient details form view.; whenever a field is edited in the form view, the corresponding cell in the table view is refreshed with the new value, whenever a new query is made, resulting in a new dataset of patients, both views are updated accordingly).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract)

	Regarding Claim 6, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Williams further teaches:
	wherein generating the wire web component graph comprises predicting a designated wire web component to be included in the GUI at least in part by identifying a first GUI portion likely to be active when the GUI is initially displayed and a second GUI portion not likely to be active when the GUI is initially displayed (Williams in par 0107, further teaches that in some examples, feedback used to adjust the previously learned path selection policy may include visual feedback from a user, e.g., after a user issues a query, the user may be visually presented with a graphical use interface (GUI) showing one or more decisions made due to the previously learned path selection policy. Williams in par 0110 – 0112, further teaches that the AI graph data structure may be pruned to remove a low-quality path from the graph data structure. Such pruning may include removing, from the graph data structure, one or more botlets, API-agnostic semantic entities, function nodes, input adapter edges and/or output adapter edges. Pruning may be based on determining a subset of API-agnostic semantic entities which are necessary to execute a subset of API functions and removing all function nodes and/or botlets from the graph except for those which are upstream of the subset of API-agnostic semantic entities).  

	Regarding Claim 7, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Williams further teaches:
Williams in par 0046 teaches that after receiving API document for a target API, computer-analyzing the API documentation 402 at 102 includes operating a natural language processing (NLP) machine, wherein the NLP machine is previously trained to recognize natural language features of API documentation (e.g., natural language features describing functions, API-specific data types input parameters, and/or output parameters.
However, Williams does not specifically disclose that the web components are to be include in the GUI.
Gilboa in par 0173 and Fig. 11A, further teaches a screen 1102 whereon UI components are added to the iView. The screen 1102 includes a search form 1104, a BAPI_getlist 1106, a bank list 1108, BAPI_GETDETAIL 1110, a bank address form 1112 and a bank detail form 1114. The search form 1104m an interactor, is added to invoke the BAPI_GETLIST function. The results of the query will be displayed in the bank list grid interactor 1108. The results of BAPU_GETDETAIL 1110 will be displayed in the bank address ad bank detail forms 1112 and 1114. Each of the above are actors that are configured to perform or invoke particular tasks. As they are inserted into the workspace, their unique names are being added to the canonic representation in the form of GML code.
	Accordingly, Williams in view of Gilboa teaches or suggests wherein generating the wire web component graph comprises predicting a designated wire web component to be included in the GUI at least in part by applying a pre-trained machine learning prediction model to the request to provide the GUI.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract)

	Regarding Claim 8, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Williams further teaches:
	wherein generating the wire web component graph comprises predicting a designated wire web component to be included in the GUI at least in part by evaluating one or more previous requests received from the client machine (Williams in par 0107, teaches that in some examples, feedback used to adjust the previously learned path selection policy may include visual feedback from a user, e.g., after a user issues a query, the user may be visually presented with a graphical use interface (GUI) showing one or more decisions made due to the previously learned path selection policy. In some examples, adjusting the path selection policy may include adjusting a machine learning classifier configured to predict a degree of user satisfaction, so as to cause predictions of user satisfaction to mode closely match actual user satisfaction. Williams in par 0109, further teaches that the machine learning models may be able to recognize similarity between features of different APIs in order to make similar decisions for similar API features. By utilizing a shared representation, the previously learned path selection policy may be able to robustly select high-quality paths even for a new API, by making decisions based on API features which may have been encountered in substantially similar form for a different, previously encountered API).  

	Regarding Claim 9, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Williams further teaches:
Williams in par 0046 teaches that after receiving API document for a target API, computer-analyzing the API documentation 402 at 102 includes operating a natural language processing (NLP) machine, wherein the NLP machine is previously trained to recognize natural language features of API documentation (e.g., natural language features describing functions, API-specific data types input parameters, and/or output parameters. Williams in par 0048, further teaches that the NLP machine may be able to recognize API-specific input/output parameters of each function.
However, Williams does not specifically disclose that the web components are to be include in the GUI.
Gilboa in par 0173 and Fig. 11A, further teaches a screen 1102 whereon UI components are added to the iView. The screen 1102 includes a search form 1104, a BAPI_getlist 1106, a bank list 1108, BAPI_GETDETAIL 1110, a bank address form 1112 and a bank detail form 1114. The search form 1104m an interactor, is added to invoke the BAPI_GETLIST function. The results of the query will be displayed in the bank list grid interactor 1108. The results of BAPU_GETDETAIL 1110 will be displayed in the bank address ad bank detail forms 1112 and 1114. Each of the above are actors that are configured to perform or invoke particular tasks. As they are inserted into the workspace, their unique names are being added to the canonic representation in the form of GML code.
Accordingly, Williams in view of Gilboa teaches or suggests wherein generating the wire web component graph comprises predicting a designated wire web component to be included in the GUI at least in part by predicting an input parameter to a designated one of the APIs.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract)

	Regarding Claim 10, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Williams further teaches:
	wherein the request is received at a server within an on- demand database system configured to provide computing services via the internet (Williams in par 0035, further teaches that the plurality of APIs may include any APIs accessible within a computing environment. The method may be enacted on any suitable computing device such as a cloud service instantiated on one or more network accessible computing devices).  

	Regarding Claim 11,  Williams in view of Gilboa teaches the limitations contained in parent Claim 10. Williams further teaches:
wherein a first one of the APIs is accessible via the on- demand database system (Williams in par 0035, further teaches that the plurality of APIs may include any APIs accessible within a computing environment. The method may be enacted on any suitable computing device such as a cloud service instantiated on one or more network accessible computing devices).

	Regarding Claim 12, Williams in view of Gilboa teaches the limitations contained in parent Claim 10. Williams further teaches:
	wherein a second one of the APIs is external to the on- demand database system (Williams in par 0036, further teaches that for example local API 302 may be configured to receive queries for processing by query machine 304. Williams in par 0038, further teaches that computerized personal assistant 301 is optionally configured to invoke a plurality of local APIs that make available functions for execution on computerized personal assistant 301).  

	Regarding Claim 13, Williams in view of Gilboa teaches the limitations contained in parent Claim 10. Williams further teaches:
	wherein the request is associated with a designated account in the on-demand database system  (Williams in par 0036, further teaches that for example local API 302 may be configured to receive queries for processing by query machine 304. Williams in par 0038, further teaches that computerized personal assistant 301 is optionally configured to invoke a plurality of local APIs that make available functions for execution on computerized personal assistant 301).    

	Regarding Claim 14, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Gilboa further teaches:
wherein a first one of the wire web components is associated with a wire web component definition implemented via first computing programming language code, and wherein the first wire web component definition includes a respective template implemented via Hypertext Markup Language (HTML) (Gilboa in par 0176, further teaches that data flow from a single data source object to multiple UI components may be defined, Each output port can connect to one or more UI components. The UI components include Form View, List View, Grid View, and HTML View).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract).

	Regarding Claim 15, Williams in view of Gilboa teaches the limitations contained in parent Claim 1. Gilboa further teaches: 
wherein generating the wire web component graph comprises parsing the wire web component definition (Gilboa in par 0173 and Fig. 11A, further teaches a screen 1102 whereon UI components are added to the iView. The screen 1102 includes a search form 1104, a BAPI_getlist 1106, a bank list 1108, BAPI_GETDETAIL 1110, a bank address form 1112 and a bank detail form 1114. The search form 1104m an interactor, is added to invoke the BAPI_GETLIST function. The results of the query will be displayed in the bank list grid interactor 1108. The results of BAPU_GETDETAIL 1110 will be displayed in the bank address ad bank detail forms 1112 and 1114. Each of the above are actors that are configured to perform or invoke particular tasks. As they are inserted into the workspace, their unique names are being added to the canonic representation in the form of GML code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Gilboa with the teachings as in Williams to display and modify a web component graph as disclosed in Gilboa. The motivation for doing so would have been to provide the user with user-friendly tool that allow the user to have a visual representation of the user interface (See Gilboa’s Abstract).
  
	Regarding Claim 16, this claim merely recites a computing system that includes a processor, memory, and one or more storage devices implementing a database system, the computing system operable to perform a method as similarly recited in Claim 1. Accordingly, Williams in view of Gilboa teaches every limitation of Claim 16, as indicated in the above rejection of Claim 1.

	Regarding Claim 17, this claim merely recites a computing system that includes a processor, memory, and one or more storage devices implementing a database system, the computing system operable to perform a method as similarly recited in Claim 6. Accordingly, Williams in view of Gilboa teaches every limitation of Claim 17, as indicated in the above rejection of Claim 6.

	Regarding Claim 18, this claim merely recites a computing system that includes a processor, memory, and one or more storage devices implementing a database system, the computing system operable to perform a method as similarly recited in Claim 7. Accordingly, Williams in view of Gilboa teaches every limitation of Claim 18, as indicated in the above rejection of Claim 7.

	Regarding Claim 19, this claim merely recites a computing system that includes a processor, memory, and one or more storage devices implementing a database system, the computing system operable to perform a method as similarly recited in Claim 8. Accordingly, Williams in view of Gilboa teaches every limitation of Claim 19, as indicated in the above rejection of Claim 8.

Regarding Claim 20, this claim merely recites one or more non-transitory computer readable media having instructions stored thereon for performing a method as similarly recited in Claim 1. Accordingly, Williams in view of Gilboa teaches every limitation of Claim 20, as indicated in the above rejection of Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176